             Case 3:21-cv-00213-KC Document 1 Filed 09/13/21 Page 1 of 15

                                 JUDGE KATHLEEM CARDONE
                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                       El PASO DIVISION

                                                              §
BRANDON CALLIER,                                             §
                                                             §
                                   Plaintiff,                §
                                                             §
                  v.                                         §
                                                             §
THE DESIGN LAZA, INC, a Wyoming                              §
Corporation and AL! KIIAN                                    §
                                                             §
                                   Defendants.               §
                                                             §

                               PLAINTIFF'S ORIGINAL COMPLAINT

                                                    PARTIES

1.   The Plaintiff is BRANDON CALLIER, a natural person, and was present in Texas for all

     calls, in this case in El Paso County.

2. Defendant THE DESIGN LAZA, iNC is a Wyoming corporation and can be served via

     registered agent Registered Agents Inc., 30 N Gould Street, Ste R, Sheridan, Wyoming

     82801

3. Defendant AL! KHAN is a natural person, resident               of Chicago, and an officer of THE

     DESIGN LAZA, 1NC, and can be served at 5325 S Spaulding Avenue, Chicago, Illinois

     60632.

                                    JURISDICTION AND VENUE

4. Jurisdiction. This Court has federal-question subject matter jurisdiction over Plaintiffs

     TCPA claims pursuant to 28 U.S.C.          § 1331   because the TCPA is a federal statute. Mims v.

     Arrow Fin.   Sen's.,   LLC, 565 U.S. 368, 372 (2012). This Court has supplemental subject

     matter jurisdiction over Plaintiff's claim arising under Texas Business and Commerce Code
            Case 3:21-cv-00213-KC Document 1 Filed 09/13/21 Page 2 of 15



     305.053 because that claim arises from the same nucleus of operative fact, i.e., Defendants'

     telemarketing robocalls to Plaintiff; adds little complexity to the case; and doesn't seek

     money damages, so it is unlikely to predominate over the TCPA claims.

5.   Personal Jurisdiction. This Court has general personal jurisdiction over the defendant

     because they have repeatedly placed calls to Texas residents, and derive revenue from Texas

     residents, and they sell goods and services to Texas residents, including the Plaintiff.

     Plaintiff's committed fraud in Texas when they attempted to make unauthorized purchases on

     Defendant's credit card.

6. Venue. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1)-(2) because a

     substantial part of the events giving rise to the     claimsthe calls and sale of goods and
     services directed at Texas residents, including the Plaintiffoccurred in this District and

     because the Plaintiff resides in this District. Residing in the Western District of Texas when

     he received a substantial if not every single call from the Defendants that are the subject

     matter of this lawsuit.

7.   This Court has venue over the defendants because the calls at issue were sent by or on behalf

     of the above-named defendants to the Plaintiff, a Texas resident.

                          THE TELEPHONE CONSUMER PROTECTION

                                     ACT OF 1991,47 U.S.C. § 227

8. In 1991, Congress enacted the TCPA to restrict the use of sophisticated telemarketing

     equipment that could target millions of consumers en masse. Congress found that these calls

     were not only a nuisance and an invasion of privacy to consumers specifically but were also a

     threat to interstate commerce generally.   See   S.   Rep. No. 102-178, at 2-3 (1991), as reprinted

     in 1991 U.S.C.C.A.N. 1968, 1969-71.
           Case 3:21-cv-00213-KC Document 1 Filed 09/13/21 Page 3 of 15



9. The TCPA makes it unlawful "to make any call (other than a call made for emergency

   purposes or made with the prior express consent of the called party) using an automatic

   telephone dialing system or an artificial or prerecorded voice ... to any telephone number

   assigned to a ... cellular telephone service." 47 U.S.C.     §   227(b)(1)(A)(iii).

10. The TCPA makes it unlawful "to initiate any telephone call to any residential telephone line

   using an artificial or prerecorded voice to deliver a message without the prior express consent

   of the called party, unless the call is initiated for emergency purposes, is made solely

   pursuant to the collection of a debt owed to or guaranteed by the United States or is

   exempted by rule or order" of the Federal Communication Commission ("FCC"). 47 U.S.C.

   §   227(b)(l)(B).

11. The TCPA provides a private cause of action to persons who receive calls in violation     of §

   227(b). 47 U.S.C.   §   227(b)(3).

12. Separately, the TCPA bans making telemarketing calls without a do-not-call policy available

   upon demand. 47 U.S.C.      §   227(c); 47 C.F.R.   § 64.1200(d)(1).1

13. The TCPA provides a private cause of action to persons who receive calls in violation     of §

   227(c) or a regulation promulgated thereunder. 47 U.S.C.          §   227(c)(5).

14. According to findings of the FCC, the agency vested by Congress with authority to issue

   regulations implementing the TCPA, automated or prerecorded telephone calls are a greater

   nuisance and invasion of privacy than live solicitation calls and can be costly and

   inconvenient.

15. The FCC also recognizes that "wireless customers are charged for incoming calls whether




'See  Code of Federal Regulations, Title 47, Parts 40 to 60, at 425 (2017)
(codifying a June 26, 2003 FCC order).
          Case 3:21-cv-00213-KC Document 1 Filed 09/13/21 Page 4 of 15



   they pay in advance or after the minutes are used." In re Rules and Regulations

   Implementing the Tel. Consumer Prot. Act of 1991, 18 FCC Rcd. 14014, 14115 ¶ 165 (2003).

16. The FCC requires "prior express written consent" for all autodialed or prerecorded

   telemarketing robocalls to wireless numbers and residential lines. In particular: [A]

   consumer's written consent to receive telemarketing robocalls must be signed and be

   sufficient to show that the consumer: (1) received clear and conspicuous disclosure of the

   consequences of providing the requested consent, i.e., that the consumer will receive future

   calls that deliver prerecorded messages by or on behalf of a specific seller; and (2) having

   received this information, agrees unambiguously to receive such calls at a telephone number

   the consumer designates. In addition, the written agreement must be obtained without

   requiring, directly or indirectly, that the agreement be executed as a condition of purchasing

   any good or service.

17. In the Matter ofRules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

   27 FCC Rcd. 1830, 1844 ¶ 33 (2012) (footnote and internal quotation marks omitted). FCC

   regulations "generally establish that the party on whose behalf a solicitation is made bears

   ultimate responsibility for any violations." In the Matter of Rules and Regulations

   Implementing the Tel. Consumer Prot. Act of 1991, 10 FCC Rcd. 12391, 12397 ¶ 13 (1995).

18. The FCC confirmed this principle in 2013, when it explained that   "a seller ... may be held

   vicariously liable under federal common law principles of agency for violations of either

   section 227(b) or section 227(c) that are committed by third-party telemarketers." In the

   Matter of the Joint Petition Filed by Dish Network, LLC, 28 FCC Red. 6574, 6574 ¶       1


   (2013).

19. Under the TCPA, a text message is a call. Satterfield v. Simon & Schuster, Inc., 569 F.3d
            Case 3:21-cv-00213-KC Document 1 Filed 09/13/21 Page 5 of 15



      946, 951   52 (9th Cir. 2009).
20. A corporate officer involved in the telemarketing at issue may be personally liable under the

      TCPA. E.g., Jackson Five Star Catering, Inc.   v.   Beason, Case No. 10-100 10, 2013 U.S. Dist.

      LEXIS 159985, at *10 (E.D. Mich. Nov. 8, 2013) ("[M]any courts have held that corporate

      actors can be individually liable for violating the TCPA where they had direct, personal

      participation in or personally authorized the conduct found to have violated the statute."

      (internal quotation marks omitted)); Maryland v. Universal Elections, 787 F. Supp. 2d 408,

      415 16 (D. Md. 2011) ("If an individual acting on behalf of a corporation could avoid
      individual liability, the TCPA would lose much of its force.").

                           The Texas Business and Commerce Code 305.053

21. The Texas Business and Commerce code has an analogous portion that is related to the

      TCPA and was violated in this case.

22. The Plaintiff may seek damages under this Texas law for violations      of 47 USC 227 or
      subchapter A and seek $500 in statutory damages or $1500 for willful or knowing damages.

                                       FACTUAL ALLEGATIONS

23.      Plaintiff has received a series of pre-recorded calls that began with "Hi, this is Sara from

Discover," "Hi, this is Kate from Discover," and "Hi, this is Kate from Bank of America" over

the past three months in regard to debt elimination and reduced interest rates. On one of the

occasions, Plaintiff "pressed one" and was connected to a live representative from The Design

Laza Inc. The representative claimed his name was "James Hagan."

24.      The Design Laza Inc. representative had a thick Indian accent and asked Plaintiff

personal information so he could access Plaintiffs credit card account without permission. The

representative asked for Plaintiffs birthdate, social security number, credit card number, and
           Case 3:21-cv-00213-KC Document 1 Filed 09/13/21 Page 6 of 15



other identifiable infonnation. After a while the representative transferred Plaintiff to a

"Financial Advisor" named "Jason Mills" who also had a thick Indian accent.

25.      Defendants Mi Khan and Design Laza have approved and adopted a clandestine

robocalling operation in which the Defendants do not ever reveal their true identity until the

contract is given at the end of the process so they may charge thousands of dollars to credit

cards.

26.      Defendants sent Plaintiff multiple contracts and invoices for services that did not include

the name or contact information for the Defendants. This necessitated Plaintiff continuing to

feign interest in the services of the Defendants as he attempted to find out who was behind the

calls.

27.      Defendants sent Plaintiff contracts that did not contain Defendants' name or address

requiring Plaintiff to multiple times request Defendants send Plaintiff a contract with the name,

address, and phone number of the Defendants. Defendants sent Plaintiff's contracts that stated

they were from the "Lower Rates Department" and "Integrity."

28.      Defendants once sent Plaintiff an invoice from "Magic Screw Online." Plaintiff was able

to determine the invoice was from/on behalf of The Design Laza from questioning the

representative who sent the invoice.

29.      Defendants falsely claimed they would eliminate PlaintifFs credit card debt completely

within three months   if Plaintiff allowed them to charge $4995 on his credit card.
30.      In August 2021 Defendants attempted to make an unauthorized charge of $4995 on

Plaintiff's credit card. This resulted in Plaintiff's credit card account being closed for fraud.
           Case 3:21-cv-00213-KC Document 1 Filed 09/13/21 Page 7 of 15



31.     On August 10, 2021, Plaintiff was able to determine who was behind the illegal fraud

based calls and told the Design Laza representative he was not interested and not to call

anymore.

32.     Design Laza continued to call Plaintiff after being told explicitly to stop calling.

33.     Defendants Au Khan and Design Laza have authorized the robocalling with prerecorded

voice messages from "Sarah from Discover" to be placed to millions of American consumers.

34.     Defendants' representatives on multiple occasions misrepresented themselves and stated

they were calling from Plaintiffs credit card company in an attempt to defraud Plaintiff and trick

him into believing the phone calls were legitimate attempts from his credit card company to

lower his interest rates and save Plaintiff money.

35.    Defendants actively engage in fraud and multiple states are now enacting legislation at

the state level to combat the proliferation of companies engaged in "debt relief' and their

attempts to defraud consumers.

36.    Defendants and their agents and co-conspirators amassed lists of thousands of potential

customers from public records, and data aggregators and then placed phone calls using auto

dialing technology en masse to market their products.

37.    Defendant Khan participated in, facilitated, directed, authorized, knew of or willfully

ignored the unlawful robo calling, while knowing facts that required a reasonable person to

investigate further, and approved, and ratified the conduct of their employees, agents, and co-

conspirators to engage in the false and misleading sales practices and unlawful robo calling.

38.    Defendants Mi Khan and Design Laza have knowledge of and have adopted and

maintained TCPA violations as a sales strategy.
            Case 3:21-cv-00213-KC Document 1 Filed 09/13/21 Page 8 of 15



39.       Defendants refuse to take any action to stop or curtail the unlawful sales practices and

robo calling because these practices benefit Defendants.

40.       Defendants knew the calls were being directed into the Western District of Texas and the

Defendants knew these actions could cause the Defendants to be summoned into court as a result

of those actions.

41.       Plaintiff never consented to receive the calls alleged herein. Plaintiff had no relationship

with Defendants prior to the calls alleged herein.

42.       Plaintiff has been on the Do Not Call Registry since December 2007.

43. The Plaintiff did not want or need credit card debt relief. However, in order to cease

      harassment from the anonymous robocallers, such as the defendants, Plaintiff told the

      representative he needed credit card debt relief for the sole purpose of identifying who was

      calling and/or the company who was responsible for calling.

44. Each and every call was initiated using a spoofed caller ID, and each and every telemarketer

      the Plaintiff spoke with failed to properly identify themselves and the parties they were

      calling on behalf of.

45. Plaintiff received the following calls from the Defendants (Table A).
            Case 3:21-cv-00213-KC Document 1 Filed 09/13/21 Page 9 of 15




    ICall   Phone Number IDATE                  JTIME
    347-696-6722                     9/7/2021           11:11AM
    347-696-6722                     9/7/2021           10:54 AM
    347-696-6722                     9/7/2021           10:53 AM
    347-696-6722                     9/7/2021           10:22AM
    347-696-6722                    8/30/2021            4:14PM
    347-696-6722                    8/27/2021           10:28 AM
    347-696-6722                    8/11/2021            4:00PM
    347-696-6722                    8/11/2021           12:37PM
    347-696-6722                     8/5/2021           10:25 AM
    347-696-6722                     8/4/2021           11:14AM
    347-696-6722                     8/3/2021            2:43 PM
    347-696-6722                     8/3/2021            2:42 PM
    347-696-6722                     8/3/2021            2:34PM
    347-696-6722                     8/3/2021            2:18 PM
    347-696-6722                     8/3/2021           11:08AM
    347-696-6722                    7/30/2021           11:40AM
    347-696-6722                    7/29/2021            3:14 PM
    347-696-6722                    7/29/2021           12:20PM
    347-696-6722                    7/29/2021           11:22AM
    844-441-1064                    8/10/2021           12:35PM
    844-441-1064                    8/10/2021           12:34 PM
    844-441-1064                   8/10/2021            11:52PM
    844-441-1064                   8/10/2021            11:44PM
    844-441-1064                     8/6/2021            3:46 PM
    844-441-1064                     8/6/2021            3:23 PM
    844-441-1064                     8/6/2021            3:11PM
    844-441-1064                     8/6/2021            3:10 PM
    844-441-1064                     8/6/2021            3:09 PM
    844-441-1064                     8/6/2021            2:24 PM
    929-262-3410                     9/6/2021           10:29AM
    929-262-3410                   8/13/2021            12:33PM
    855-677-5262                    9/2/2021            12:10PM
    855-677-5262                   8/31/2021            11:17AM
    855-677-5262                   8/23/2021            12:17 PM
    775-251-0425                    9/1/2021             2:51PM
    775-251-0425                    9/1/2021             2:49PM

46. Each and every call was placed without the maintenance of an internal do-not-call policy.
         Case 3:21-cv-00213-KC Document 1 Filed 09/13/21 Page 10 of 15



    Each and every call failed to identifr the telemarketers and parties they were calling on

    behalf of. Each and every call was placed without training their agents/employees on the use

    of an internal do-not-call policy.

47. Mr. Callier has a limited data plan. Incoming text messages chip away at his monthly

    allotment.

48. Mr. Callier has limited data storage capacity on his cellular telephone. Incoming

    telemarketing calls consumed part of this capacity.

49. No emergency necessitated the calls

50. Each call was sent by an ATDS.

51. None of the defendants ever sent Mr. Callier any do-not-call policy.

52. On information and belief, the defendant did not have a written do-not-call policy while it

    was sending Mr. Callier the unsolicited calls

53. On information and belief, the defendant did not train its agents who engaged in

   telemarketing on the existence and use of any do-not-call list.


     THE SELLERS SHOULD BE HELD LIABLE TO UPHOLD THE DETERRENT

                            EFFECT AND PURPOSE OF THE TCPA

54. As the court ruled in Jackson v Caribbean Cruise Line, Inc., the defendant sellers should be

   held liable for their violations of the TCPA. Courts have looked at the purpose of the TCPA

   and found that not holding the sellers liable through vicarious liability would undermine the

   purpose of the TCPA.

55. Every entity in the application for "credit card debt relief' should be deemed a beneficiary of

   the calls and held liable for damages under the TCPA under vicarious liability. Sellers are in

   the best position to monitor and police third party telemarketer's compliance with the TCPA
          Case 3:21-cv-00213-KC Document 1 Filed 09/13/21 Page 11 of 15



    and to hold otherwise would leave consumers without an effective remedy for telemarketing

    intrusions.

                  INJURY, HARM, DAMAGES, and ACTUAL DAMAGES

                                 AS A RESULT OF THE CALLS

56. Defendant's calls harmed the Plaintiff by causing the very harm that Congress sought to

    preventa "nuisance and invasion of privacy."
57. Defendant's calls harmed the Plaintiff by trespassing upon and interfering with Plaintiff's

    rights and interests in Plaintiff's cellular telephone.

58. Defendant's calls harmed the Plaintiff by trespassing upon and interfering with Plaintiff's

   rights and interests in Plaintiff's cellular telephone line.

59. Defendant's calls harmed the Plaintiff by intruding upon Plaintiff's seclusion.

60. The Plaintiff has been harmed, injured, and damages by the calls including, but not limited

   to:

   Reduced Device Storage space and reduced data plan usage

   Invasion of privacy

   Reduced enjoyment and usage of my cell phone

   Reduced battery usage

   Anger and Frustration

                        The Plaintiff's cell phone is a residential number

61. The calls were to the Plaintiff's cellular phone 915-383-4604, which is the Plaintiff's

   personal cell phone that he uses for personal, family, and household use. The Plaintiff

   maintains no landline phones at his residence and has not done so for at least 10 years and

   primarily relies on cellular phones to communicate with friends and family. The Plaintiff also
            Case 3:21-cv-00213-KC Document 1 Filed 09/13/21 Page 12 of 15



    uses his cell phone for navigation purposes, sending and receiving emails, timing food when

    cooking, and sending and receiving text messages. The Plaintiff further has his cell phone

    registered in his personal name, pays the cell phone from his personal accounts, and the

    phone is not primarily used for any business purpose.

                   Violations of the Texas Business and Commerce Code 305.053

62. The actions of the defendants violated the Texas Business and Commerce Code 305.053 by

    placing automated calls to a cell phone which violate 47 Usc 227(b). The calls by the

    defendants violated Texas law by placing calls with a pre-recorded message to a cell phone

    which violate 47 USC 227(c)(5) and 47 USC 227(d) and 47 USC 227(d)(3) and 47 Usc

    227(e).

63. The calls by the defendants violated Texas law by spoofing the caller ID's per 47 Usc

    227(e) which in turn violates the Texas statute.

                                    I.        FIRST CLAIM FOR RELIEF

        (Non-Emergency Robocalls to Cellular Telephones, 47 U.S.C. § 227(b)(1)(A))

                                            (Against All Defendants)

        1.         Mr. Callier realleges and incorporates by reference each and every allegation set

forth in the preceding paragraphs.

       2.          The foregoing acts and omissions of Defendants and/or their affiliates or agents

constitute multiple violations of the TCPA, 47 U.S.C.        §   227(b)(l)(A), by making non-emergency

telemarketing robocalls to Mr. Callier' s cellular telephone number without his prior express

written consent.

       3.       Mr. Callier is entitled to an award of at least $500 in damages for each such

violation. 47 U.S.C.    §   227(b)(3)(B).
              Case 3:21-cv-00213-KC Document 1 Filed 09/13/21 Page 13 of 15



           4.        Mr. Callier is entitled to an award of up to $1,500 in damages for each such

knowing or willful violation. 47 U.S.C.       §   227(b)(3).

           5.        Mr. Callier also seeks a permanent injunction prohibiting Defendants and their

affiliates and agents from making non-emergency telemarketing robocalls to cellular telephone

numbers without the prior express written consent ofthe called party.


                                    II. SECOND CLAIM FOR RELIEF

                 (Telemarketing Without Mandated Safeguards, 47 C.F.R. § 64.1200(d))

                                         (Against All Defendants)

           1.        Mr. Callier realleges and incorporates by reference each and every allegation set

forth in the preceding paragraphs.

         2.          The foregoing acts and omissions of Defendants and/or their affiliates or agents

constitute multiple violations of FCC regulations by making telemarketing solicitations despite

lacking:

                    a.     a written policy, available upon demand, for maintaining a do-not-call list,

in violation of 47 C.F.R.     § 64.1200(d)(1);2

                    b.     training for the individuals involved in the telemarketing on the existence

of and use of a do-not-call list, in violation of 47 C.F.R.    § 64.1200(d)(2);3   and,

                    c.     in the solicitations, the name of the individual caller and the name of the

person or entity on whose behalf the call is being made, in violation of 47 C.F.R. §

64.1 200(d)(4).4



2
        Id. at 425     (codifying a June 26, 2003 FCC order).
    See Id      at 425 (codifying a June 26, 2003 FCC order).
    See id.     at 425   26 (codifying a June 26, 2003 FCC order).
             Case 3:21-cv-00213-KC Document 1 Filed 09/13/21 Page 14 of 15



        3.        Mr. Callier is entitled to an award of at least $500 in damages for each such

violation. 47 U.S.C. § 227(c)(5)(B).

        4.        Mr. Callier is entitled to an award of up to $1,500 in damages for each such

knowing or willful violation. 47 U.S.C. § 227(c)(5).

        5.        Mr. Callier also seeks a permanent injunction prohibiting Defendants and their

affiliates and agents from making telemarketing solicitations until and unless they (1) implement

a do-not-call list and training thereon and (2) include the name of the individual caller and AFS's

name in the solicitations.

                                 III. THIRD CLAIM FOR RELIEF:

                   Violations of The Texas Business and Commerce Code 305.053

        1.        Mr. Callier realleges and incorporates by reference each and every allegation set

forth in the preceding paragraphs.

       2.        The foregoing acts and omissions of Defendants and/or their affiliates or agents

constitute multiple violations of the Texas Business and Commerce Code 305.053, by making

non-emergency telemarketing robocalls to Mr. Callier's cellular telephone number without his

prior express written consent in violation of 47 USC 227 et seq. The Defendants violated 47

USC 227(d) and 47 USC 227(d)(3) and 47 USC 227(e) by using an ATDS that does not comply

with the technical and procedural standards under this subsection.

       3.        Mr. Callier is entitled to an award of at least $500 in damages for each such

violation. Texas Business and Commerce Code 305.053(b)

       4.        Mr. Callier is entitled to an award of up to $1,500 in damages for each such

knowing or willful violation. Texas Business and Commerce Code 305.053(c).
            Case 3:21-cv-00213-KC Document 1 Filed 09/13/21 Page 15 of 15



                                    IV. PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Brandon Callier prays for judgment against the defendants

jointly and severally as follows:

        A.      Leave to amend this Complaint to name additional DOESs as they are identified

and to conform to the evidence presented at trial;

        B.      A declaration that actions complained of herein by Defendants violate the TCPA

and Texas state law;

        C.      An injunction enjoining Defendants and their affiliates and agents from engaging

in the unlawful conduct set forth herein;

       D.       An award of $3000 per call in statutory damages arising from the TCPA

intentional violations jointly and severally against the corporation and individual for 36 calls.

       E.       An award of $1,500 in statutory damages arising from violations of the Texas

Business and Commerce code 305.053

       F.       An award to Mr. Callier of damages, as allowed by law under the TCPA;

       G.       An award to Mr. Callier of interest, costs and attorneys' fees, as allowed by law

and equity

       H.       Such further relief as the Court deems necessary, just, and proper.


September 13, 2021,                           Respectfully submitted,




                                              Brandon Callier
                                              Pro-se
                                              6336 Franklin Trail
                                              El Paso, TX 79912
                                              915-383-4604
                                              Callier74@gmai1.com
